[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 347 
A certification under section 705 of the New York State Labor Relations Act (Labor Law [Cons. Laws, ch. 31]) is an interlocutory determination which can be reviewed only in connection with the review of a final order, made under section 706 and necessarily affected by the interlocutory determination.
The order should be affirmed, without costs.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, LOUGHRAN, FINCH and RIPPEY, JJ., concur.
Order affirmed. *Page 348